Advisory Action (cont.)
Additional search and/or consideration
It is asserted, that the amendments presented herein do not necessitate additional search and/or consideration that cannot be completed within the time allotted under AFCP 2.0. 
By the present amendment, claim 1 is amended for clarity and to include limitations from claims 11 and 15. Claim 4 is amended for clarity, and claim 11 is amended to correspond with claim 1 as amended. Claims 12-15 are cancelled. It is believed that these changes do not involve any introduction of new matter, and do not raise any new issues, whereby entry is in order and is respectfully requested. 
In response, the proposed amendments require additional search consideration  in that amounts and specific types of ingredients per 237 mg of the claimed independent beverage, which changes its scope which requires a full new search, that takes more time than what is allotted in AFCP2.0.  Further, the proposed amendments are not entered because they do not place the application in better form for appeal by materially reducing or simplifying the issues for appeal.







Claim objection
It is asserted that in the Office Action, claim 1 was objected to as failing to use proper formatting. It is believed that the clarifying amendments to claim 1 herein present claim 1 in proper format, as each element following the transitional term "comprising" are properly indented, as is the "wherein" clause. Additionally, the "having" limitations, referring to properties of the composition, is presented in the "wherein" clause. Accordingly, the objection has been overcome, and reconsideration is respectfully requested. 
In response, said proposed amendments will overcome said objection, given they are entered.

Amendments 
It is asserted, that the claimed compositions are nonobvious over and patentably distinguishable from Walker in view of Jouni and Walton.  
More specifically, as defined by claim 1, the invention is directed to sterilized liquid nutritional compositions comprising, per 237 ml, (i) from about 5 to 25 g protein comprising milk protein concentrate, nonfat dry milk, soy protein isolate, or a combination of two or more thereof, (ii) from about 3 to 15 g fat comprising canola oil, corn oil or a combination of two or more thereof, (iii) from about 15 to 50 g carbohydrate comprising maltodextrin, sucrose, or a combination thereof, (iv) from about 50 to 500 mg green tea extract comprising epigallocatechin gallate (EGCg), and (v) ferric orthophosphate in an amount providing about 1.8 to 18 mg iron. 
The composition has an off-white color, a Hunter L value not less than 60, and a pH of from about 6 to 7.5. 
Various health benefits have been associated with green tea extract containing EGCg.
In response, since the claims amendments are not entered, arguments toward them are moot.

Walker
It is asserted, that Walker discloses iron-fortified milk-based flavored beverages which develop little or no beige and/or gray hues during formation, processing or storage (paragraph [0007]). 
Walker uses milk proteins, preferably milk protein isolate (paragraph [0030]) and carbohydrates from the group of sucrose, trehalose, and maltodextrins having a dextrose equivalent (DE) value of from about 1 to 10 (paragraphs [0033]-[0035]). For light colored beverages, Walker discloses that sodium hexametaphosphate improves the appearance, but indicates it is not understood why sodium hexametaphosphate was the only phosphate to do so (paragraph [0051]). 
Walker's Examples compare (1) unflavored inventive compositions of Examples 1 and 3 containing 90% milk protein isolate and 10% soy protein isolate with (2) an unflavored Control 2 containing about 50% milk protein isolate and 50% caseinates, and compare (3) an inventive chocolate- flavored composition of Example 4 containing maltodextrin of DE 4-7 with (4) a chocolate- flavored Control 1 containing maltodextrin of DE 15 (paragraph [0068]). Walker concludes that the inventive compositions have a brighter colored appearance than the control compositions and that the formula with sodium hexametaphosphate had the brightest rating (paragraph [0072]). Thus, to one of ordinary skill in the art, Walker teaches the use of certain carbohydrates for obtaining brighter colored chocolate products and the use of milk protein isolate and sodium hexametaphosphate for brighter colored unflavored products. 
In response, as admitted: Walker discloses iron-fortified milk-based flavored beverages which develop little OR no beige and/or gray hues during formation, processing or storage (paragraph [0007]). 
As for the type of beverage, it is not limited to chocolate or any other flavored liquid (see 0004), therefore the arguments toward the Examples therein, are merely toward singular embodiments of the beverage taught, not the teaching as a whole and therefore not persuasive.

It is asserted, that Walker discloses that the compositions can be iron-fortified, and lists various iron compounds that may be used, including soluble iron compounds and insoluble iron compounds (paragraph [0042]). However, Walker further discloses that the compositions are especially for use with water soluble iron compounds such as iron sulfate (paragraph [0044]). In contrast, the claimed compositions avoid conventional iron sulfate fortification and the discoloration problems encountered with iron sulfate fortification. 
In response, Walker is clear that only an iron-containing material is required (ab., Summary, 0010-0011, 0018 and ref. clm. 1), including “any iron-containing material known or otherwise safe and effective for oral administration” (0039), therefore this argument is not persuasive.

It is asserted, that Walker indicates that the beverage may be of any flavor, including, among many others, "tea." However, Walker provides no teaching relating to any beverage including green tea extract. Moreover, Walker does not recognize the problem of red or purple discoloration that is encountered with the use of green tea extract and conventional iron fortification such as iron sulfate in off-white colored beverages, and, consequently, Walker provides no teaching or suggestion of how to avoid the red or purple discoloration that is encountered with the use of green tea extract and conventional iron fortification such as iron sulfate in off-white colored beverages.
In response, a reference is not required to teach doing something for the same reason as Applicant (MPEP 2144.IV).  Further, this is a piecemeal analysis of the claims which merely picks apart the references because the modified teaching, in the Journi provides the use of green tea extract in the claimed amounts for multiple health benefits.

It is asserted, the deficiencies of Walker are not resolved by Jouni. That is, Jouni is directed to milk- based compositions for pediatric subjects, particularly growing-up milks, and containing docosahexaenoic acid, choline, and phytonutrients, particularly apple extract, grape seed extract, or mixtures thereof (Abstract, paragraph [0001]). Jouni broadly discloses that phytonutrient encompasses several broad categories of compounds produced by plants and may be derived from, for example, fruit, seed or tea extracts (paragraph [0092]), including, among others, green tea (paragraphs [0118] and [0120]). Jouni also broadly discloses the compositions may include a source of iron, including encapsulated iron forms, such as encapsulated ferrous fumarate or encapsulated ferrous sulfate or less reactive iron forms, such as ferric pyrophosphate or ferric orthophosphate (paragraph [0181]). 

It is asserted, Jouni recognizes that iron can react with phytochemicals such as polyphenols to form intense color complexes of various hues (paragraphs [0432]-[0433]) and suggests various means to avoid such complexes, including encapsulation (paragraph [0434]), iron-free formulations (paragraph [0437]), chelating agents (paragraph [0438]), and less reactive iron sources (paragraph [0439]). Jouni specifically discloses a combination of green tea, ferric ethylenediamine tetraacetic acid (EDTA), sodium hexametaphosphate and ascorbic acid, and a combination of green tea, encapsulated ferrous sulfate and sodium hexametaphosphate (paragraph [0466]). 
However, Applicant finds no specific teaching by Jouni of the combination of green tea extract and ferric orthophosphate in a liquid nutritional composition as required by claim 1.
In response, again, this is a piecemeal analysis of the rejection of record that merely picks apart the rejection versus taking the references as a whole because Walker teaches the types of iron include water insoluble sources, otherwise known to be soluble in stomach acid, including: ferric orthophosphate (0042), with tea extracts (0048).  Then Journi is applied to show it was known for nutritional beverages (ab., 0108), comprising: protein, lipids, carbohydrates (0008), iron (0009), and tea extracts (0118), wherein the specifically claimed type of tea extract, green tea extract is known and published for use in such compositions (0110).

Unexpected results
It is asserted, that attention is directed to the Example beginning at page 17 in the specification. The liquid nutritional formulations employed in the Example comprised, per 237 ml, about 11 grams protein comprising milk protein concentrate, nonfat dry milk, and soy protein isolate, about 5 g fat comprising canola oil and corn oil, about 31 g carbohydrate comprising maltodextrin, according to claim 1. The respective formulations further comprised: 
 Sample 1: supplemented with conventional soluble iron source, ferrous sulfate (iron sulfate), and 350 mg per 237 ml of green tea extract. 

Sample 2: supplemented with 350 mg per 237 ml of the green tea extract (no added iron). 

Sample 3: supplemented with ferric orthophosphate and 350 mg per 237 ml of green tea extract, according to the invention. 

Sample 4: supplemented with Lipofer (a micronized lecithin-encapsulated ferric pyrophosphate) and 350 mg per 237 ml of green tea extract. 

Sample 3 was a liquid nutritional composition according to claim 1, Sample 1 was a similar composition but employed Walker's preferred ferrous sulfate, and 
Sample 4 was a similar composition but employed an encapsulated and less-reactive iron source as taught by Jouni. 
Fig. 1 shows the respective products and demonstrates that Sample 3, the liquid nutritional composition according to the invention, resists any significant discoloration as compared with Sample 2, containing green tea extract but no iron fortification, despite the inclusion in Sample 3 of both green tea extract and iron fortification. 
On the other hand, Sample 1, including conventional iron fortification in the form of ferrous sulfate, exhibited significant discoloration to a brick red color, incongruent with the vanilla flavored product. 
Finally, Sample 4, containing encapsulated ferric pyrophosphate also showed noticeable brown discoloration relative to Samples 2 and 3. 
As also described in the Example, retort-sterilized samples of the compositions were stored under ambient conditions for 6 months and then evaluated according to the Hunter color scale, providing the following results: Sample L Value a Value b Value 1 44.63 6.53 4.14 
 	The Hunter color scale measurements show that Sample 3 according to the invention, containing both green tea extract and iron fortification in the form of ferric orthophosphate, exhibited good color stability, with the L, a and b values approaching those of Sample 2, which contained green tea extract but no iron fortification. On the other hand, Sample 1, including conventional iron fortification in the form of ferrous sulfate, exhibited significant discoloration as measured by the L value, as well as by the a and b values. 
Finally, Sample 4, containing encapsulated ferric pyrophosphate, also showed significant discoloration as measured by the L value, relative to Sample 2, as well as by the a and b values. These results demonstrate the surprising (see paragraphs [0032] and [0054]) and unexpected resistance to discoloration provided by the inventive composition, especially as compared with the preferred iron source of Walker and the encapsulated method and the less-reactive iron source specifically taught by Jouni for use with green tea. 
In response, Applicant’s Example are appreciated, however the do not amount to a showing of unexpected results. According to the pending Specification, said four Samples (1-4) were liquid nutritional compositions, comprising:
vanilla flavoring;
protein (milk protein concentrate, soy protein isolate and nonfat milk), 
fat (a blend of corn and canola oils) and 
carbohydrate (corn maltodextrin and sucrose) as set forth in the following Table (0059).

    PNG
    media_image1.png
    763
    709
    media_image1.png
    Greyscale




Claim 1 does not recite every ingredient listed in Table 1, or the specifically used amounts, wherein said beverage, further comprises:
a conventional soluble iron source, ferrous sulfate, 350 mg per 237 ml of green tea extract (Sunphenon 90D), and copper sulfate, as in Sample 1;
350 mg per 237 ml of the green tea extract, no added iron, and copper sulfate, as in Sample 2; 
a ferric orthophosphate as the iron source and 350 mg per 237 ml of green tea extract, and copper sulfate, as in Sample 3; or  
Lipofer (a micronized lecithin encapsulated ferric pyrophosphate) as the iron source and 350 mg per 237 ml of green tea extract, and copper sulfate.

A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, a proper experimental design includes consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions to show the unexpected result. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.  The more limited the claims are, make a design with less experimental runs. 
Then the runs must be repeated multiple times, to show statistical evidence, that the experimental results are robust, occur every time, and are not just a flier.
Once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.


In this case, the experiments shown do not indicate:
A direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See MPEP 716.02(d).

The showing does not provide: the invention as claimed and the closest prior art.

Test results do not include:  results of the test performed on the invention as claimed; results of the test performed on the closest prior art; a showing of statistical and practical significance of the unexpected results (i.e. several data points that confirm the test result was not just a statistical flier); 

Analysis of the test results, do not include: conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.

The results are not shown to be due to the claimed features, not to unclaimed features, wherein the ranges for the components are established, which shows how the specifically claimed ranges provide the unexpected result.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.





It is asserted, that in an obviousness inquiry, evidence of objective indicia of nonobviousness must be considered if present. Chemours Co. FC, LLC v. Daikin Indus., 4 F.4th 1370, 1377 (Fed. Cir. 2021). An earlier decision should not be considered as set in concrete, and Applicant's rebuttal evidence then be evaluated only on its knockdown ability. Analytical fixation on an earlier decision can tend to provide that decision with an undeservedly broadened umbrella effect. 
Prima facie obviousness is a legal conclusion, not a fact. Facts established by rebuttal evidence must be evaluated along with the facts on which the earlier conclusion was reached, not against the conclusion itself. In re Piasecki, 745 F.2d 1468, 1472 (Fed. Cir. 1984). When the evidence of record, including the comparison set forth in the present specification, is properly considered against the relevant teachings of Walker and Jouni, the improvement in color stability exhibited by the claimed compositions as compared with the teachings of Walker and Jouni rebuts any prima facie case of obviousness based on these references. 
In response, Applicant's rebuttal has been evaluated, is appreciated, however, not considered to be persuasive regarding obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793